violations. Because the claims are belied by the record, we conclude they

                lack merit, and we

                            ORDER the judgment of the district court AFFIRMED.'




                                                                                      J.



                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




                       'The fast track statement does not comply with the provisions of
                NRAP 32(a)(4) because it does not have margins of at least one inch on all
                four sides. See NRAP 3C(h)(1) (requiring fast track filings to comply with
                the provisions of NRAP 32(a)(4)-(6)). We caution appellant's counsel that
                future failure to comply with the rules when filing briefs may result in the
                imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A